NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                               IN RE MARIO G.

                             No. 1 CA-JV 22-0166
                              FILED 12-01-2022


           Appeal from the Superior Court in Maricopa County
                             No. JV207159
           The Honorable Melody Harmon, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

The Law Offices of Kevin Breger, Scottsdale
By Kevin Breger
Counsel for Appellant

Maricopa County Attorney’s Office, Phoenix
By Krista Wood
Counsel for Appellee
                            IN RE MARIO G.
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Angela K. Paton delivered the decision of the Court, in which
Presiding Judge Maria Elena Cruz and Judge Peter B. Swann1 joined.


P A T O N, Judge:

¶1             Mario G. appeals the superior court’s order committing him
to the Arizona Department of Juvenile Corrections (“ADJC”). After
reviewing the entire record, Mario’s counsel found no non-frivolous issues
and requested we review the record for fundamental error pursuant to
Anders v. California, 386 U.S. 738 (1967), and Maricopa County Juv. Action No.
JV-117258, 163 Ariz. 484 (App. 1989) (applying Anders procedure to juvenile
delinquency proceedings). Finding no error, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2             Mario was adjudicated delinquent after admitting to resisting
arrest, reckless driving, and assault pursuant to a plea agreement. The
superior court deferred disposition at Mario’s request pending possible
approval of Mario’s placement in a residential treatment facility. After the
other facilities declined to accept Mario, the superior court committed him
to ADJC for a minimum of thirty days.

                               DISCUSSION

¶3            The record shows that the superior court appropriately
exercised its discretion in ordering Mario committed to ADJC. See A.R.S.
§ 8-341(A)(1)(e) (providing for commitment to ADJC); In re John G., 191
Ariz. 205, 207 ¶ 8 (App. 1998) (noting abuse of discretion standard for



1 Judge Peter B. Swann was a sitting member of this court when the matter
was assigned to this panel of the court. He retired effective November 28,
2022. In accordance with the authority granted by Article 6, Section 3, of
the Arizona Constitution and pursuant to A.R.S. § 12-145, the Chief Justice
of the Arizona Supreme Court has designated Judge Swann as a judge pro
tempore in the Court of Appeals for the purpose of participating in the
resolution of cases assigned to this panel during his term in office.



                                      2
                             IN RE MARIO G.
                            Decision of the Court

review of disposition orders). And we have found no fundamental error in
our search of the record.

                               CONCLUSION

¶4            We affirm. The filing of this decision ends Mario’s defense
counsel’s obligation to represent Mario in this appeal. Counsel need only
inform Mario of the outcome and his future options, unless counsel finds
an issue appropriate for which to petition the Arizona Supreme Court for
review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984); Ariz. R.P. Juv. Ct.
609.




                            AMY M. WOOD • Clerk of the Court
                            FILED:    JT

                                         3